Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 10-27-2021 Amendment was received.  Claims 3-9 and 13 were cancelled and new claim 14 was presented.  Claims 1-2, 10-12 and 14 are pending and examined in this action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “the portions of said processed sheet corresponding to said projecting parts of said die are melted through in said hole pattern, causing melted parts of said processed sheet to fall off, and causes bonding of said melted parts of said processed sheet and said melted parts of said resin sheet, thereby immobilizing them,” of Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “causing melted parts of said processed sheet to fall off, and causes bonding of said melted parts of said processed sheet and melted parts of said resin sheet, thereby immobilizing them,” of Claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 14, and 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In re Claim 1, “a conveyor that feeds a sheet, in which a resin sheet is stacked on said processed sheet, to between said die and said ultrasonic horn, and separates said resin sheet and said processed sheet after passage,” is indefinite.  It is unclear how a conveyor “separates said resin sheet and said processed sheet after passage.”  It is unclear what structure is being claimed.  A conveyor conveys an object.  A conveyor does not “separates said resin sheet and said processed sheet after passage.” The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “a driver driving said ultrasonic horn so that, due to the ultrasonic waves output toward said projecting parts of said die, portions of said processed sheet corresponding to said projecting parts of said die are melted through in said hole pattern, causing melted parts of said processed sheet to fall off, and causes bonding of said melted parts of said processed sheet and said melted parts of said resin sheet, thereby immobilizing them,” is indefinite.  Specifically, “causing melted parts of said processed sheet to fall off, and causes bonding of said melted parts of said processed sheet and said melted parts of said resin sheet, thereby immobilizing them,” is indefinite.  The claim requires melted parts of the process sheet to fall off, but also bonding to the resin sheet.  It is unclear how melting parts can both “fall off” and “bonded.”  The claim requires all melting parts to both “fall off” and “bonded.”  The claims were examined as best understood.  Appropriate correction is required. 
Claim 1 is indefinite as it is unclear if the work piece is being claimed.  The examiner notes that the claims are directed to an apparatus, and a recitation of the 
In re Claim 1, it is unclear what a “driver” is.  The term driver is not used in the specification.  Is applicant referring to the oscillator #13, in their disclosure?  The claim was interpreted as structure that allows the horn to oscillate.  The claims were examined as best understood.  Appropriate correction is required. 
Claim 2 recites the limitation "said tips" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In re Claim 10, “A resin sheet for recovering punched out pieces from said superposed process sheet,” is indefinite.  It is unclear what is being claimed.  The claims are directed to a method.  It is unclear what the scope of “for recovering” punched out pieces is.  Do the punched out pieces stick to the resin sheet?  It is unclear what the scope of this claim is. 
In re Claim 10, “driving said ultrasonic horn, portions of said processed sheet corresponding to the projecting parts of said die are melted through in the hole pattern, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14, claims “wherein, in the sheet in which said resin sheet is stacked on said processed sheet, said resin sheet is located on said ultrasonic horn side and said processed sheet is located on said die side.”  The claim is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 14, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,177,931 to Zawadzki in view of US 2011/0229688 to Cotton. 

The examiner notes that the claims are directed to an apparatus, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


a die on a surface of which are formed projecting parts corresponding to a hole pattern to be added to a processed sheet (see Fig. 1, #6, counter roller which is provided with a pattern of protuberances – see Col.1, ll. 65-68; see also processed sheet #2 in Figs. 1-2),
an ultrasonic horn (see Fig. 1, ultrasonic horn #5) provided facing said die and outputting an ultrasonic wave toward a surface of said die (see Col. 2, ll. 1-7), and
a conveyor that feeds a sheet (See Fig. 1, #1/2/8/9), in which a resin sheet (see Fig. 1, web #1) is stacked on said processed sheet (see Fig. 1, web #2), to between said die and said ultrasonic horn (see Fig. 1, showing the web moving between #5/#6), and separates said resin sheet and said processed sheet after passage (see Fig. 2, #9/8), and 
a driver (the horn in Zawadzki oscillates, and therefore disclosures structure that allows the horn #5 to oscillate, which, as best understood, reads on the claims) said ultrasonic horn provides ultrasonic wave output toward said projecting parts of said die (see Col. 2, ll. 1-8), portions of said processed sheet corresponding to said projecting parts of said die are melted through in said hole pattern (see Fig. 2, #1/2), causes bonding of said melted parts of said processed sheet and said melted parts of said resin sheet, thereby immobilizing them

Zawadzki fails to illustrate causing melted parts of said processed sheet to fall off.  

However, Cotton teaches that when the perforating elements pass through the substrate #2, fragments are produced (see Para. 0054, teaching the embodiment of the sheet illustrated in Fig. 1, when process by an ultrasonic horn, illustrated in Fig. 2, produces “fragments” of the paper material used for substrate #2).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the sheet of Fig. 1 of Cotton, in the device of Zawadzki.  Doing so is the substation of one known sheet for another known sheet, in order to produce a sheet with apertures (see MPEP 2143, I, B).  Doing so would provide for a sheet that is suitable for wound dressings (see Cotton, Para. 0001). 

In re Claim 2, Zawadzki, in view of Cotton, in re Claim 1, teaches wherein said tips of said projecting parts of said die are thin substantially rod shaped, and  ends of said tips are configured flat (see Col. 3, ll. 17-26, teaching: Through suitable design of the protuberances on the counter-roller, the holes made may be of shapes other than a circular shape, for example oval or rectangular, the examiner notes that a circular shape would equate for a thin rod shaped protrusion, as is illustrated Fig. 2 of Cotton).

In re Claim 14, Zawadzki, in view of Cotton, in re Claim 1, teaches wherein, in the sheet in which said resin sheet is stacked on said processed sheet, said resin sheet is located on said ultrasonic horn side and said processed sheet is located on said die side (see Zawadzki, Fig. 1, showing #1 on #2).


running between a die (see Fig. 1, #6) on a surface of which are formed projecting parts (see Fig. 1, #6, counter roller which is provided with a pattern of protuberances – see Col.1, ll. 65-68; see also processed sheet #2 in Figs. 1-2) corresponding to a hole pattern to be added to a processed sheet (see sheet #2 in Figs. 1-2) and an ultrasonic horn (see Fig. 1, ultrasonic horn #5) provided facing said die and outputting an ultrasonic wave toward a surface of said die (see Col. 2, ll. 1-7), 
outputting an ultrasonic wave from said ultrasonic horn toward said die to perform punching (see Col. 2, ll. 1-7) when said superposed processed sheet and resin sheet are passed between said die and said ultrasonic horn (both #2 and #1 pass between the die #6 and the horn #5 – see Fig. 1), and 
separating said resin sheet and said processed sheet after passing between said die and said ultrasonic horn (see Fig. 2 showing #1 separating from #2), and
by driving said ultrasonic horn, portions of said processed sheet corresponding to the projecting parts of said die are melted through in the hole pattern, causing melted parts of said processed sheet to fall off, and causes bonding of said melted parts of said processed sheet and melted parts of said resin sheet, thereby immobilizing them.

Zawadzki fails to illustrate a resin sheet for recovering punched out pieces from said superposed process sheet. 

However, Cotton teaches that when the perforating elements pass through the substrate #2, fragments are produced (see Para. 0054, teaching the embodiment of the 

In re Claim 11, Zawadzki, in view of Cotton, in re Claim 10, teaches wherein, in a sheet in which said resin sheet is stacked on said processed sheet (see Zawadzki, Fig. 1, #1/2), said resin sheet is located on said ultrasonic horn side and said processed sheet is located on said die side (see Zawadzki, Fig. 1, #1/#2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,177,931 to Zawadzki in view of US 4,410,383 to Lipari. 

In re Claim 12, Zawadzki does not teach further comprising arranging a plurality of sets of a basic length die of a length shorter than a width of said processed sheet and an ultrasonic horn of a length corresponding to this basic length die aligned in a width direction of said processed sheet and outputting ultrasonic waves from said respective ultrasonic horns toward said surfaces of corresponding basic length dies.



In the same field of invention, ultrasonic horn/die devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a device with dies that are combined in a length direction to form an NX length die.  Doing so is the substitution of one known die orientation for another known die orientation in order to process the work piece.   Doing so allows the user to process a wider work piece.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that US 8,177,931 to Zawadzki does not read on the claims.  The Examiner notes that Claim 1 is an apparatus claim. As such, in order to differentiate between the structure of the prior art, the claims must structurally differentiate from the prior art.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Applicant appears to be claiming the work piece, i.e., the sheets.  However, as best understood, what is being claimed is the structure of the apparatus.  Here, it appears as though different sheets would behave in different manners on the same structure.  In other words, it would depend on what type of sheet is being used as to whether the claim was infringed.  And, a specific type of sheet (work piece) is not affirmatively claimed.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 10, Cotton teaches that when the perforating elements pass through the substrate #2, fragments are produced (see Para. 0054, teaching the embodiment of the sheet illustrated in Fig. 1, when process by an ultrasonic horn, illustrated in Fig. 2, produces “fragments” of the paper material used for substrate #2).  As best understood, the resin sheet recovers punched out pieces from the superimposed processing sheet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        ,